Case 16-01268-CMG             Doc 35 Filed 08/12/20 Entered 08/13/20 00:23:55                      Desc Imaged
                                   Certificate of Notice Page 1 of 2
Form order − ntcorder

                                  UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

In Re: Dexter C. Bartholomew and Djenane
Bartholomew
Debtor
                                                          Case No.: 15−23509−CMG
                                                          Chapter 7
Marie F. Conde
Plaintiff

v.

Dexter C. Bartholomew
Defendant

Adv. Proc. No. 16−01268−CMG                               Judge: Christine M. Gravelle




                                     NOTICE OF JUDGMENT OR ORDER
                                       Pursuant to Fed. R. Bankr. P. 9022
      Please be advised that on August 10, 2020, the court entered the following judgment or order on the court's
docket in the above−captioned case:

Document Number: 34
Joint Scheduling Order. Service of notice of the entry of this order pursuant to Rule 9022 was made on the
appropriate parties. See BNC Certificate of Notice. Signed on 8/10/2020. Discovery due by 12/31/2020. Trial date set
for 3/31/2021 at 10:00 AM at CMG − Courtroom 3, Trenton. (dmi)

     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: August 10, 2020
JAN: dmi

                                                          Jeanne Naughton
                                                          Clerk
      Case 16-01268-CMG                Doc 35 Filed 08/12/20 Entered 08/13/20 00:23:55                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                  District of New Jersey
Conde,
              Plaintiff                                                                           Adv. Proc. No. 16-01268-CMG
Bartholomew,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0312-3                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 10, 2020
                                      Form ID: orderntc                  Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 12, 2020.
dft            +Dexter C. Bartholomew,   23 Dora Lane,   Holmdel, NJ 07733-1624
dft            +Djenane Bartholomew,   23 Dora Lane,   Holmdel, NJ 07733-1624

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
md             +E-mail/Text: mhall@foxrothschild.com Aug 11 2020 00:17:53     Mark E Hall,   Fox Rothschild,
                 75 Eisenhower Pky,   Roseland, NJ 07068-1600
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 12, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 10, 2020 at the address(es) listed below:
              Joseph Casello    on behalf of Defendant Djenane Bartholomew jcasello@cvclaw.net,
               jcasello627@gmail.com
              Joseph Casello    on behalf of Defendant Dexter C. Bartholomew jcasello@cvclaw.net,
               jcasello627@gmail.com
              Mark E. Hall   on behalf of Mediator Mark E Hall mhall@foxrothschild.com,
               cbrown@foxrothschild.com
              Nancy Isaacson    on behalf of Plaintiff Marie F. Conde nisaacson@greenbaumlaw.com
              Thomas A. Waldman   on behalf of Plaintiff Marie F. Conde twaldman@greenbaumlaw.com
                                                                                            TOTAL: 5
